Citation Nr: 1603130	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-01 721	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for residuals of gall bladder removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 until September 1971, including service in the Republic of Vietnam for which he earned the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for residuals of gall bladder removal was previously remanded by the Board in March 2014 and September 2014, and has since been returned to the Board for further appellate action.

The issues of entitlement to service connection for a thyroid problem and breathing problems, to include as secondary to herbicide exposure, have been raised by the record in a September 2014 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, when the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claim of entitlement to service connection for a bilateral knee disability, the Veteran was afforded a VA examination in May 2010.  At that time the Veteran reported that he injured both of his knees in service from carrying heavy ammo and frequently falling, that he did not seek treatment for his knees in service because he was always in the field, and that he has had recurrent bilateral knee pain since separation from service.  The examiner diagnosed mild asymmetric joint space loss of the medial tibial compartments of both knees.  The examiner opined that the Veteran's bilateral knee disability was less likely than not etiologically related to his period of active service.  In support of that rationale, the examiner stated that there was no evidence of knee related conditions treated during active military service.  Instead, the examiner stated that the Veteran's bilateral knee disability was at a level one would expect for a person of the Veteran's age and constitution.

The Board finds that a remand is necessary to secure an adequate medical opinion as to the etiology of the Veteran's bilateral knee disability.  The May 2010 examiner failed to adequately consider the Veteran's lay assertions regarding in-service injury to his knees, onset of symptomatology, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, the Board notes that lay or other evidence that an injury was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304 (d).  In this case, the Veteran is a combat Veteran with service in the field in the Republic of Vietnam, and his lay assertions regarding his in-service knee injuries are consistent with the nature of his combat service.  As such, no official record of the Veteran's in-service knee injuries is necessary, and the Veteran's statements regarding his in-service knee injuries should be accepted as true.  A remand is necessary to secure an adequate medical opinion that addresses whether the Veteran's currently diagnosed bilateral knee condition is etiologically related to his period of active service, to include his reported in-service bilateral knee injuries.

With regard to the Veteran's claim of entitlement to service connection for residuals of gall bladder removal, the Board previously remanded the matter in March 2014 to obtain a VA examination and opinion as to the etiology of the Veteran's gall bladder disability, for which he underwent a cholecystectomy.  In April 2014, the Veteran was afforded a VA examination with respect to this claim.  At the time of the examination, the Veteran reported that he did not experience any stomach pain in service.  The examiner opined that the Veteran's gall bladder disease was less likely than not etiologically related to his period of active service.  In support of that rationale, the examiner noted that the Veteran stated that he did not remember having any abdominal pain when in service "that could have been a precursor to his eventual gall bladder disease."

In September 2014 the Board again remanded the Veteran's claim of entitlement to service connection for residuals of gall bladder removal to secure an addendum opinion from the April 2014 examiner.  In pertinent part, the Board noted that, despite many years of assertions of stomach pain, nausea, and gastrointestinal distress in service, the Veteran nevertheless denied experiencing such symptoms during the April 2014 VA examination.  The Board then noted that the Veteran has a history of service connected skull fracture, traumatic brain injury, and mental health disability.  On remand, therefore, the Board instructed the April 2014 VA examiner to accept as true the Veteran's prior written assertions of in-service stomach pain, nausea, and gastrointestinal distress, and provide a new medical opinion as to the etiology of the Veteran's gall bladder disease.  

Notably, in a November 2014 written statement, the Veteran stated that he did not recall making such statements during the April 2014 examination, and reasserted that he experienced stomach pain, heart burn, vomiting and diarrhea in service.

Unfortunately, the addendum opinion provided by the April 2014 examiner did not substantially comply with the Board's remand directives.  In the addendum opinion, the April 2014 examiner again opined that the Veteran's gall bladder disease was less likely than not etiologically related to his period of active service.  In support of that opinion, the examiner stated the following:

Despite the Veteran's written assertions that he had epigastric pain, nausea, and other symptoms in service including vomiting and terrible stomach pains after eating spicy foods, the most reliable information about a patient's medical history is obtained during an interview with a physician[.] ... As I stated in my opinion of 4/29/2014, the [V]eteran denied having the symptom[s] in service that preceded his cholecystectomy 30 years later; namely, right upper quadrant abdominal pain [that] is characteristic of gall bladder disease. 

As the April 2014 examiner failed to accept as true the Veteran's written assertions regarding in-service stomach pain, nausea, and vomiting, another remand is necessary to ensure compliance with the Board's September 2014 remand directives.  

Lastly, any outstanding, pertinent VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA medical records and associate them with the claims file.  

2.  Then, return the claims file to the May 2010 VA examiner, if available, for an addendum opinion as to the etiology of the Veteran's bilateral knee condition.  If the May 2010 VA examiner is not available, then send the claims folder to a similarly qualified examiner.  The claims file, to include a copy of this REMAND, must be reviewed by the examiner, with such review noted in the examination report.  The examiner is instructed to accept as true the Veteran's assertions of in-service bilateral knee injuries from carrying heavy equipment and repeatedly falling.  

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral knee disability, diagnosed as mild asymmetric joint space loss of the medial tibial compartments of both knees, is etiologically related to his period of active service, to include his reported in-service bilateral knee injuries that he sustained from carrying heavy equipment and repeatedly falling.  

The examiner must consider the Veteran's lay assertions regarding onset and continuity of symptomatology.  Any medical opinion provided must be supported by an adequate rationale.  

3.  Then, send the claims folder to a VA examiner other than the April 2014 examiner for an addendum opinion as to the etiology of the Veteran's gall bladder disease.  The claims file, to include a copy of this REMAND, must be reviewed by the new examiner, with such review noted in the examination report.  

The examiner is instructed to accept as true the Veteran's repeated assertions of in-service stomach pain, nausea, vomiting, and severe stomach pains after eating spicy food.  The examiner is further instructed to accept as true the Veteran's statement that he was unable to seek medical treatment for these symptoms in service due to lack of access to appropriate medical care in combat theatre.  

After considering the Veteran's written statements regarding these symptoms in service, the examiner is provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gall bladder disease and subsequent cholecystectomy is etiologically related to his period of active service. 

The examiner must consider the Veteran's lay assertions regarding onset and continuity of symptomatology.  Any medical opinion provided must be supported by an adequate rationale.  

4.  Then, readjudicate the claims for service connection for a bilateral knee disability, and residuals of gall bladder removal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


